Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 1 of 14 Page ID #:127




                             EXHIBIT G
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 2 of 14 Page ID #:128


                                                                          1   Michele Ballard Miller (SBN 104198)
                                                                               mbmiller@cozen.com
                                                                          2   Nicole Herter Perkin (SBN 255152)
                                                                               nperkin@cozen.com
                                                                          3
                                                                              COZEN O'CONNOR
                                                                          4   1299 Ocean Avenue, Suite 900
                                                                              Santa Monica, CA 90401
                                                                          5   Telephone: (310) 393-4000
                                                                              Facsimile: (310) 394-4700
                                                                          6

                                                                          7   Attorneys for Defendant
                                                                              G/O MEDIA, INC.
                                                                          8

                                                                          9
                                                                         10                    SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                         11
                                                                                                        FOR THE COUNTY OF LOS ANGELES
                                                                         12

                                                                         13   NADINE JARRARD, an individual,          Case No.: 19STCV32942

                                                                         14                      Plaintiff,           ASSIGNED FOR ALL PURPOSES TO
                                                                                                                      JUDGE YOLANDA OROZCO – Dept. 31
                 1299 OCEAN AVENUE, SUITE 900




                                                                         15
                                                SANTA MONICA, CA 90401




                                                                              v.
COZEN O’CONNOR




                                                                         16                                           NOTICE TO SUPERIOR COURT AND TO
                                                                              G/O MEDIA, INC. a Corporation; and      ADVERSE PARTIES OF REMOVAL OF
                                                                         17   DOES 1-50, inclusive,                   ACTION TO FEDERAL COURT
                                                                         18                      Defendants.
                                                                         19
                                                                                                                      Date of first filing:   September 16, 2019
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                                                                      1
                                                                                   NOTICE TO SUPERIOR COURT AND TO ADVERSE PARTIES OF REMOVAL OF ACTION TO
                                                                                                      FEDERAL COURT- Case No: 19STCV32942
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 3 of 14 Page ID #:129


                                                                          1   TO THE ABOVE-ENTITLED COURT, AND TO PLAINTIFF NADINE JARRARD AND HER

                                                                          2   ATTORNEYS OF RECORD:

                                                                          3

                                                                          4          PLEASE TAKE NOTICE that on November 6, 2019, Defendant G/O Media, Inc. filed

                                                                          5   in the United State District Court for the Central District of California its Notice of Removal of

                                                                          6   Action Pursuant to Diversity Jurisdiction Under 28 U.S.C. § 1441(b) (the “Notice of Removal”).

                                                                          7   A copy of the Notice of Removal is attached hereto as Exhibit 1.

                                                                          8

                                                                          9          PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446(d), the filing of

                                                                         10   said Notice of Removal in the United States District Court for the Central District of California,

                                                                         11   together with the filing of this Notice to Superior Court and Adverse Party, effects the removal

                                                                         12   of this action, and that this Court is direct to “proceed no further unless and until the case has

                                                                         13   been remanded.” 28 U.S.C. § 1446(d).

                                                                         14
                                                                               Dated: November 6, 2019                           COZEN O’CONNOR
                 1299 OCEAN AVENUE, SUITE 900




                                                                         15
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16

                                                                         17                                                      By:
                                                                                                                                       Michele Ballard Miller
                                                                         18                                                            Nicole Herter Perkin
                                                                                                                                       Attorneys for Defendant
                                                                         19                                                            G/O MEDIA, INC.
                                                                         20

                                                                         21

                                                                         22

                                                                         23

                                                                         24

                                                                         25

                                                                         26

                                                                         27

                                                                         28
                                                                                                                      2
                                                                                   NOTICE TO SUPERIOR COURT AND TO ADVERSE PARTIES OF REMOVAL OF ACTION TO
                                                                                                      FEDERAL COURT- Case No: 19STCV32942
Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 4 of 14 Page ID #:130




                              EXHIBIT 1
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 5 of 14 Page ID #:131


                                                                          1 Michele Ballard Miller (SBN 104198)
                                                                          2  mbmiller@cozen.com
                                                                            Nicole Herter Perkin (SBN 255152)
                                                                          3  nperkin@cozen.com
                                                                          4 COZEN O'CONNOR
                                                                            1299 Ocean Avenue, Suite 900
                                                                          5 Santa Monica, CA 90401
                                                                          6 Telephone: (310) 393-4000
                                                                            Facsimile: (310) 394-4700
                                                                          7
                                                                          8 Attorneys for Defendant
                                                                            G/O MEDIA, INC.
                                                                          9
                                                                         10
                                                                         11
                                                                                                   UNITED STATES DISTRICT COURT
                                                                         12
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                         13
                                                                         14
                                                                         15 NADINE JARRARD, an individual,            Case No.:
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16                    Plaintiff,
                                                                         17                                           NOTICE OF REMOVAL OF ACTION
                                                                              v.                                      FROM STATE COURT PURSUANT
                                                                         18                                           TO DIVERSITY JURISDICTION
                                                                         19 G/O MEDIA, INC. a Corporation; and        UNDER 28 U.S.C. §1441(b)
                                                                            DOES 1-50, inclusive,
                                                                         20
                                                                         21                 Defendants.
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                     1
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 6 of 14 Page ID #:132


                                                                          1 TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT
                                                                          2 OF CALIFORNIA AND TO PLAINTIFF NADINE JARRARD AND HER
                                                                          3 ATTORNEYS OF RECORD:
                                                                          4
                                                                          5        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441(b) and
                                                                          6 1446, Defendant G/O Media, Inc., (“G/O Media” or “Defendant”) hereby remove
                                                                          7 to this Court the State Court action described below.
                                                                          8
                                                                                                          I.    INTRODUCTION
                                                                          9
                                                                         10        1.    This Court has original jurisdiction over this lawsuit under 28 U.S.C.
                                                                         11 § 1332(a) because, when Plaintiff filed both the Complaint and First Amended
                                                                         12 Complaint and now, complete diversity of citizenship has existed between the
                                                                         13 parties to this action and the alleged amount in controversy exceeds $75,000.
                                                                         14
                                                                                                   II.   THE STATE COURT ACTION
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16        2.    On September 16, 2019, Plaintiff Nadine Jarrard (“Plaintiff”) filed an
                                                                         17 unverified complaint against Defendant G/O Media, as well as Great Hill
                                                                         18 Partners, a Partnership, in the Superior Court of the State of California for the
                                                                         19 County of Los Angeles, entitled NADINE JARRARD, an individual, Plaintiff vs.
                                                                         20 G/O MEDIA, INC., a Corporation; GREAT HILL PARTNERS, a Partnership; and
                                                                         21 DOES 1-50, inclusive, Defendants, Case No. 19STCV32942 (the “Complaint”).
                                                                         22 A true copy of the Complaint is attached hereto as Exhibit A. The Complaint’s
                                                                         23 caption describes seven causes of action, including: (1) Violation of Equal Pay
                                                                         24 Act in Violation of Labor Code section 1197.5; (2) Gender Discrimination in
                                                                         25 Violation of FEHA; (3) Failure to Prevent Discrimination in Violation of FEHA; (4)
                                                                         26 Constructive Discharge in Violation of FEHA; (5) Negligent Hiring and Retention;
                                                                         27 (6) Intentional Infliction of Emotional Distress; and (7) Negligent Infliction of
                                                                         28 Emotional Stress. See Exhibit A.
                                                                                                                     2
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 7 of 14 Page ID #:133


                                                                          1         3.          On October 18, 2019, Plaintiff filed an unverified First Amended
                                                                          2 Complaint, only naming Defendant G/O Media as a Defendant, such that the
                                                                          3 First Amended Complaint is entitled NADINE JARRARD, an individual, Plaintiff
                                                                          4 vs. G/O MEDIA, INC., a Corporation; and DOES 1-50, inclusive, Defendants,
                                                                          5 Case No. 19STCV32942 (the “First Amended Complaint”). A true copy of the
                                                                          6 First Amended Complaint is attached hereto as Exhibit B. The Complaint’s
                                                                          7 caption describes nine causes of action, including: (1) Violation of Equal Pay
                                                                          8 Act in Violation of Labor Code section 1197.5; (2) Gender Discrimination in
                                                                          9 Violation of FEHA; (3) Failure to Prevent Discrimination in Violation of FEHA; (4)
                                                                         10 Constructive Discharge in Violation of FEHA; (5) Negligent Hiring and Retention;
                                                                         11 (6) Intentional Infliction of Emotional Distress; (7) Negligent Infliction of
                                                                         12 Emotional Stress; (8) Breach of Contract; and (9) Failure to Pay Wages Upon
                                                                         13 Separation. See Exhibit B.
                                                                         14
                                                                                         III.     TIMELY REMOVAL OF STATE COURT COMPLAINT
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16         4.      On or about October 8, 2019, Plaintiff served Defendant via service
                                                                         17 on Steve Thompson, Regional Vice President and CT Corporation System, with
                                                                         18 a copy of the original Summons and Complaint. See Exhibit C.
                                                                         19         5.      On or about October 18, 2019, Plaintiff purportedly served G/O
                                                                         20 Media with a copy of the First Amended Complaint via email service. See Exhibit
                                                                         21 B.
                                                                         22         6.      On or about October 28, 2019, Plaintiff filed a Notice of Errata
                                                                         23 Regarding Filing Addition of Great Hill Partners, which states that “[o]n
                                                                         24 September 16, 2019, Plaintiff filed her initial pleading . . . with the addition of an
                                                                         25 incorrect party. Specifically, Great Hill Partners was inadvertently listed as a
                                                                         26 party in the caption and through the Complaint. On October 18, 2019, Plaintiff
                                                                         27 filed a First Amended Complaint, which removed all reference to Great Hill
                                                                         28 Partners as a party.” See Exhibit D.
                                                                                                                     3
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 8 of 14 Page ID #:134


                                                                          1        7.    In accordance with 28 U.S.C. § 1446(a), attached as Exhibit E and
                                                                          2 incorporated by reference are copies of the documents served on Defendant in
                                                                          3 the State Court action (except for the Complaint, First Amended Complaint,
                                                                          4 Proof of Service of Complaint, and Notice of Errata, which are attached as
                                                                          5 Exhibits A, B, C, and D).
                                                                          6        8.    On November 5, 2019, Defendant filed and served its Answer to
                                                                          7 Plaintiff’s First Amended Complaint in state court. A true and correct copy of the
                                                                          8 file-stamped version of Defendant’s Answer and the proof of service is attached
                                                                          9 hereto as Exhibit F.
                                                                         10        9.    No further proceedings have been had, and thirty (30) or fewer days
                                                                         11 have elapsed since this action became removable to this Court. In accordance
                                                                         12 with 28 U.S.C. § 1446(b), this Notice is timely filed with this Court.
                                                                         13
                                                                                                              IV.   JOINDER
                                                                         14
                                                                         15        10.   Plaintiff’s initial complaint named Great Hill Partners, a Partnership,
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 as a defendant. Plaintiff then filed a First Amended Complaint, which removed
                                                                         17 Great Hill Partners as a defendant, and only named G/O Media as a defendant.
                                                                         18 Plaintiff made this deletion of Great Hill Partners explicit by filing a Notice of
                                                                         19 Errata with the Los Angeles Superior Court on October 28, 2019, in which
                                                                         20 Plaintiff stated that Great Hill Partners was an incorrect party, which was
                                                                         21 “inadvertently listed” in the initial Complaint. See Exhibit D.
                                                                         22        11.   Defendant is not aware of any other defendant, other than the DOE
                                                                         23 defendants (which are disregarded for removal purposes), being named in this
                                                                         24 action and is likewise not aware of any other defendant being served.
                                                                         25
                                                                                                     V.    DIVERSITY JURISDICTION
                                                                         26
                                                                         27        12.   The State Court action is a civil action over which this Court has
                                                                         28 original jurisdiction under 28 U.S.C. § 1332 based on diversity jurisdiction. The
                                                                                                                     4
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 9 of 14 Page ID #:135


                                                                          1 State Court action is properly removable to this Court in that it is a civil action
                                                                          2 between citizens of different states in which the amount in controversy exceeds
                                                                          3 the sum of $75,000, exclusive of interest and costs, as explained below.
                                                                          4 A.      The Parties’ Citizenship
                                                                          5         13.   There is complete diversity of citizenship because the operative
                                                                          6 parties, Plaintiff and Defendant, are citizens of different states. The only other
                                                                          7 defendants identified in Plaintiff’s First Amended Complaint are fictitious parties
                                                                          8 identified as “DOES 1 through 50, inclusive”. The citizenship of such defendants
                                                                          9 is disregarded for purposes of removal. See 28 U.S.C. § 1441(b)(1).
                                                                         10         14.   Defendant is informed and believes, and thereon alleges, that as of
                                                                         11 September 16, 2019, when the initial Complaint was first filed and now, Plaintiff
                                                                         12 was a citizen and resident of the State of California. Plaintiff had a Los Angeles,
                                                                         13 California address during her employment with G/O Media. See Declaration of
                                                                         14 Kai Falkenberg In Support of Notice of Removal (“Falkenberg Decl.”) ¶ 6.)
                                                                         15 Additionally, both Plaintiff’s Complaint and First Amended Complaint allege that
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 Plaintiff “is a resident of Los Angeles, California.” See Complaint, attached as
                                                                         17 Exhibit A, ¶ 1; First Amended Complaint, attached as Exhibit B, ¶ 1. Residence
                                                                         18 is prima facie evidence of domicile. State Farm Mut. Ins. Co. v. Dyer, 19 F.3d
                                                                         19 514, 520 (10th Cir. 1994).     For diversity purposes, a person is a “citizen” of the
                                                                         20 state in which she is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d
                                                                         21 1088, 1090 (9th Cir. 1983).
                                                                         22         15.   At the time the initial Complaint was filed and continuing to the
                                                                         23 present, and at all times relevant to the lawsuit, G/O Media was and is a
                                                                         24 Delaware corporation with its principal place of business and “nerve center” in
                                                                         25 New York. Falkenberg Decl. ¶ 3. The citizenship of a corporation for purposes
                                                                         26 of diversity jurisdiction is its state of incorporation and the state where it has its
                                                                         27 principal place of business. 28 U.S.C. § 1332; Davis v. HSBC Bank Nevada,
                                                                         28 N.A., 557 F.3d 1026, 1028 (9th Cir. 2009) (citing 28 U.S.C. § 1332(c)(1)).          A
                                                                                                                     5
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 10 of 14 Page ID #:136


                                                                          1 corporation’s principal place of business refers to the place where the
                                                                          2 corporation’s high level officers direct, control, and coordinate the corporation’s
                                                                          3 activities, which is typically considered as the corporation’s “nerve center.” See
                                                                          4 Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010) (“principal place of business”
                                                                          5 for determining corporate citizenship is its “nerve center[,]” which will typically be
                                                                          6 found at a corporation’s headquarters). Here, G/O Media is headquartered in
                                                                          7 New York, which is where its Chief Executive Officer, Chief Financial Officer,
                                                                          8 Chief Technology Officer, and General Counsel are located. Falkenberg Decl.
                                                                          9 ¶ 3. In addition, the following senior leadership positions are also located in New
                                                                         10 York: Senior Vice President, E-Commerce, Events and Business Development,
                                                                         11 Senior Vice President, Marketing, and Senior Vice President, Head of People.
                                                                         12 Falkenberg Decl. ¶ 3. G/O Media’s senior management team directs and
                                                                         13 controls the administrative and executive functions crucial to G/O Media’s day-
                                                                         14 to-day operations in New York.          Falkenberg Decl. ¶ 3.       In addition, the
                                                                         15 development of policies which are crucial to G/O Media’s nationwide and
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 international operations occurs largely in and emanates from New York.
                                                                         17 Falkenberg Decl. ¶ 3. Accordingly, Defendant is a citizen of Delaware and New
                                                                         18 York. Id.
                                                                         19         16.   As of September 19, 2019, when the initial Complaint was filed
                                                                         20 against G/O Media, G/O Media has not been a citizen or resident of California
                                                                         21 and complete diversity exists. Because Plaintiff’s First Amended Complaint and
                                                                         22 Notice of Errata makes it clear that the only defendant in this action is G/O
                                                                         23 Media, only G/O Media’s citizenship should be examined for purposes of
                                                                         24 diversity jurisdiction.
                                                                         25 B.      The Amount in Controversy Exceeds $75,000
                                                                         26         17.   Although Defendant denies any liability to Plaintiff, the amount in
                                                                         27 controversy between the parties exceeds the minimum sum of $75,000 set forth
                                                                         28 in 28 U.S.C. § 1332(a), exclusive of interest and costs. In this lawsuit, Plaintiff
                                                                                                                     6
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 11 of 14 Page ID #:137


                                                                          1 is seeking recovery of lost wages and benefits, damages for alleged severe
                                                                          2 mental and emotional distress, waiting time penalties, punitive damages, and
                                                                          3 attorneys’ fees and costs. See First Amended Compl. ¶¶ 66, 67, 74, 75, 80, 81,
                                                                          4 82, 87, 88, 94, 97, 98, 100, 101, 103, 104, 109, and Prayer for Relief, ¶¶ (a)-(i),
                                                                          5 attached hereto as Exhibit B.
                                                                          6         18.   Plaintiff has not specifically alleged a total amount in controversy in
                                                                          7 her First Amended Complaint. Plaintiff has, however, made a pre-litigation
                                                                          8 demand in excess of the $75,000 minimum set forth in 28 U.S.C. § 1332(a).
                                                                          9 Falkenberg Decl. ¶ 4. This pre-litigation settlement demand can be considered
                                                                         10 by the court in determining whether the amount in controversy exceeds $75,000.
                                                                         11 See Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 816 (7th Cir. 2006)
                                                                         12 (concluding that evidence regarding settlement offer was admissible to show
                                                                         13 that amount in controversy requirement for diversity jurisdiction was met).
                                                                         14 Additionally, when the amount in controversy is not definite from the face of the
                                                                         15 Complaint (or First Amended Complaint), in order to prevent removal of an
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 action based on diversity jurisdiction, a plaintiff must file a binding stipulation or
                                                                         17 affidavit with his or her Complaint stating that the amount in controversy does
                                                                         18 not exceed $75,000. DeAguilar v. Boeing, 47 F.3d 1404, 1412 (5th Cir. 1992)
                                                                         19 (per curium).     Plaintiff did not file any such stipulation or affidavit with her
                                                                         20 Complaint or First Amended Complaint. In any event, it is apparent from the
                                                                         21 allegations in the Complaint and First Amended Complaint and the damages
                                                                         22 that Plaintiff seeks that the amount in controversy exceeds $75,000.
                                                                         23         19.   Plaintiff’s damages claims could easily exceed the $75,000
                                                                         24 jurisdictional limit. To begin, Plaintiff seeks lost wages. Plaintiff’ s annual salary
                                                                         25 when she resigned was $200,000.00, not including additional compensation
                                                                         26 such as bonuses. Falkenberg Decl. ¶ 6. Based on her annualized salary, and
                                                                         27 assuming a trial date approximately one-year from the date of filing of the
                                                                         28 Complaint, Plaintiff’s potential lost wages would be at least $200,000.00.
                                                                                                                     7
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 12 of 14 Page ID #:138


                                                                          1         20.   Plaintiff’s non-economic damages claims, including for emotional
                                                                          2 distress, could also exceed $75,000.00 by themselves. For example, in Roby
                                                                          3 v. Mckesson Corp., 47 Cal. 4th 686, 699 (2009), the plaintiff alleged similar
                                                                          4 causes of action as Plaintiff does here, including claims under California’s Fair
                                                                          5 Employment and Housing Act (“FEHA”) and a claim for wrongful termination.
                                                                          6 The jury awarded the plaintiff $800,000 in non-economic past and future
                                                                          7 damages for her FEHA discrimination and wrongful termination claims, plus $15
                                                                          8 million in punitive damages. Id.; see also Simmons v. PCR Technology, 209 F.
                                                                          9 Supp. 2d 1029, 1033 (N.D. Cal. 2002) (denying plaintiff’s motion to remand
                                                                         10 where plaintiff was only employed for four months and noting, notwithstanding
                                                                         11 plaintiff’s short-term employment, “emotional distress damages in a successful
                                                                         12 employment discrimination case may be substantial.”).
                                                                         13         21.   Finally, Plaintiff seeks punitive damages. Punitive damages are a
                                                                         14 part of the amount in controversy in a civil action where they are recoverable as
                                                                         15 a matter of law. See Simmons, 209 F. Supp. 2d at 1033; Gibson v. Chrysler
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 Corp., 261 F.3d 927, 945 (9th Cir. 2001).         To establish probable punitive
                                                                         17 damages for the purposes of satisfying the amount in controversy requirement,
                                                                         18 a defendant may introduce evidence of jury verdicts in cases involving
                                                                         19 analogous facts. Simmons, 209 F. Supp. 2d at 1033. In the Roby case above,
                                                                         20 the jury awarded over $15 million in punitive damages, which the Court of Appeal
                                                                         21 reduced to $2 million. The California Supreme Court subsequently reduced the
                                                                         22 award to $1,905,000.00 to satisfy federal Constitutional constraints. Roby, 47
                                                                         23 Cal. 4th at 720. Thus, even with that reduction, the punitive damages award far
                                                                         24 exceeded $75,000.00. Other wrongful termination in violation of public policy
                                                                         25 cases alleging violations of the FEHA, like this case, have resulted in substantial
                                                                         26 awards of punitive damages. See, e.g., Simmons, 209 F. Supp. 2d at 1033
                                                                         27 (citing punitive damages awards ranging from $60,000 to $40,000,000). Here,
                                                                         28 as in Roby, Plaintiff has alleged she was discriminated against because of a
                                                                                                                     8
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 13 of 14 Page ID #:139


                                                                          1 protected characteristic. Thus, those cases provide evidence that the potential
                                                                          2 value of Plaintiff’s claim for punitive damages meets the jurisdictional threshold
                                                                          3 by itself, and especially satisfies the jurisdictional threshold when combined with
                                                                          4 Plaintiff’s claims for economic damages, non-economic damages, and
                                                                          5 attorneys’ fees.
                                                                          6         22.   Plaintiff also seeks recovery of attorney’s fees pursuant to the FEHA.
                                                                          7 Courts should include in their amount in controversy calculation damages and
                                                                          8 attorneys’ fees that, although not yet accrued, are reasonable to anticipate.
                                                                          9 Attorneys’ fees in FEHA cases can easily exceed $75,000.00.               Brady v.
                                                                         10 Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002); see
                                                                         11 also Simmons, 209 F. Supp. 2d at 1035 (noting that “attorneys’ fees in individual
                                                                         12 discrimination cases often exceed the damages”).
                                                                         13         23.   In sum, the amount in controversy exceeds the minimum sum of
                                                                         14 $75,000.00 set forth in 28 U.S.C. § 1332(a), exclusive of interest and costs. See
                                                                         15 Vasquez v. Arvato Digital Services, LLC, Case No. CV 11-02836, 2011 WL
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                         16 2560261 (C.D. Cal. June 27, 2011) (denying plaintiff’s motion to remand where
                                                                         17 plaintiff’s lost wages were approximately $25,171 at the time of removal and
                                                                         18 plaintiff’s alleged damages included lost wages, emotional distress damages,
                                                                         19 attorneys’ fees, and punitive damages).
                                                                         20
                                                                         21                                    VI.   VENUE

                                                                         22         24.   The Superior Court of the State of California for the County of Los
                                                                         23 Angeles is located within the Central District of California, Western Division.
                                                                         24 Accordingly, this action is properly removed to this Court. See 28 U.S.C. §
                                                                         25 84(c)(2).
                                                                         26
                                                                         27
                                                                         28
                                                                                                                     9
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
                                                                         Case 2:19-cv-09557-JAK-RAO Document 1-7 Filed 11/06/19 Page 14 of 14 Page ID #:140


                                                                          1               VII.   NOTICE TO PLAINTIFF AND SUPERIOR COURT
                                                                          2
                                                                                    25.   Written Notice of the Removal of this action to the United States
                                                                          3
                                                                              District Court for the Central District of California will be filed with the Clerk of
                                                                          4
                                                                              the Superior Court for the County of Los Angeles, and sent via First Class U.S.
                                                                          5
                                                                              Mail to Plaintiff through her attorney of record. A true and correct copy of the
                                                                          6
                                                                              Notice to Superior Court and to Adverse Party of Removal of Action to Federal
                                                                          7
                                                                              Court is attached and incorporated herein as Exhibit G.
                                                                          8
                                                                                    WHEREFORE, Defendant gives notice that the above action, which was
                                                                          9
                                                                              pending in the Superior Court of the State of California, County of Los Angeles,
                                                                         10
                                                                              is hereby removed to this Court.
                                                                         11
                                                                         12
                                                                         13    Dated: November 6, 2019                    COZEN O’CONNOR
                                                                         14
                                                                         15
                 1299 OCEAN AVENUE, SUITE 900
                                                SANTA MONICA, CA 90401
COZEN O’CONNOR




                                                                                                                          By: /s/ Michele Ballard Miller
                                                                         16                                                  Michele Ballard Miller
                                                                         17                                                  Nicole Herter Perkin
                                                                                                                             Attorneys for Defendant
                                                                         18                                                  G/O MEDIA, INC.
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                     10
                                                                                     NOTICE OF REMOVAL OF ACTION FROM STATE COURT PURSUANT TO DIVERSITY
                                                                                                     JURISDICTION UNDER 28 U.S.C. §1441(b)
